Name: Commission Regulation (EC) No 1507/1999 of 9 July 1999 amending Regulation (EC) No 1667/98 increasing to 439 595 tonnes the quantity of barley held by the Swedish intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: plant product;  Europe;  trade policy;  trade
 Date Published: nan

 EN Official Journal of the European Communities10. 7. 1999 L 175/23 COMMISSION REGULATION (EC) No 1507/1999 of 9 July 1999 amending Regulation (EC) No 1667/98 increasing to 439 595 tonnes the quantity of barley held by the Swedish intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 1253/1999 (2), and in particular Article 5 thereof, (1) Whereas Commission Regulation (EEC) No 2131/93 (3), as last amended by Regulation (EC) No 39/1999 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies; (2) Whereas Commission Regulation (EC) No 1667/98 (5), as last amended by Regulation (EC) No 1197/1999 (6), opened a standing invitation to tender for the export of 417 608 tonnes of barley held by the Swedish interven- tion agency; whereas, Sweden informed the Commission of the intention of its intervention agency to increase by 21 987 tonnes the quantity for which a standing invita- tion to tender for export has been opened; whereas the total quantity of barley held by the Swedish intervention agency for which a standing invitation to tender for export has been opened should be increased to 439 595 tonnes; (3) Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quant- ities in store; whereas Annex I to Regulation (EC) No 1667/98 must therefore be amended; (4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1667/98 is hereby amended as follows: 1. Article 2 is replaced by the following: Article 2 1. The invitation to tender shall cover a maximum of 439 595 tonnes of barley to be exported to all third coun- tries with the exception of the United States of America, Canada and Mexico. 2. The regions in which the 439 595 tonnes of barley are stored are stated in Annex I to this Regulation.; 2. Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 160, 26.6.1999, p. 18. (3) OJ L 191, 31.7.1993, p. 76. (4) OJ L 5, 9.1.1999, p. 64. (5) OJ L 211, 29.7.1998, p. 17. (6) OJ L 146, 11.6.1999, p. 5. EN Official Journal of the European Communities 10. 7. 1999L 175/24 ANNEX ANNEX I (tonnes) Place of storage Quantity Ã ttersta 7 584 BrÃ ¤nnarp 2 624 Broddbo 1 5 997 Broddbo 2 6 076 DjurÃ ¶n 39 504 Ervalla 934 Falun 878 Fammarp 19 046 Funbo-LÃ ¶vsta 6 579 Gamleby 2 835 GÃ ¥rdsjÃ ¶ 2 565 GÃ ¤vle 10 847 Gimo 23 901 Gistad 3 761 GullspÃ ¥ng 2 391 Halmstad (EngstrÃ ¶ms) 4 659 HÃ ¤stholmen 5 089 Helsingborg 37 526 Hova 12 981 Kalmar 15 738 Karlshamn 42 356 Katrineholm 2 068 KÃ ¶ping 24 064 Laholm 2 737 Mariestad 1 956 MjÃ ¶lby 1 804 Moraby 1 637 Motala 2 807 NorrtÃ ¤lje 10 014 Ormesta 13 583 Ã sterbybruk 10 878 OtterbÃ ¤cken 4 075 Rimforsa 11 049 RÃ ¶k 4 994 Signestorp 2 672 Simonstorp 5 022 Skivarp 9 415 SÃ ¶rÃ ¥ker 13 053 Stallarholmen 2 062 Stavreviken 1 479 Stockholm (Kvarnholmen) 29 957 Tjustorp 9 879 VÃ ¤rnamo 5 742 Vetlanda 10 780 Vimmerby 3 997